Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 have been considered.
Examiner notes the entry of the following papers
Patent Application filed 6/20/2019
IDS filed 6/20/2019
Oath filed 6/20/2019
Drawings filed 6/20/2019
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The information disclosure statement (IDS) submitted on 6/20/2019 was filed prior to the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Remarks
Based on the definition of “reduced precision” in the specification paragraph 64, “reduced precision” is being interpreted as less than or equal to 16-bits of operation. 
Drawings
Figs. 1 and 3 are objected to as they lack suitable descriptive legends.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 710 in Fig. 7.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract is objected to as it includes a grammatically incomplete sentence (See lines 3-4 of the abstract).
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors the applicant may become aware of in the specification.
Claim Objections
Claims 3, 10 and 17 are objected to under 37 CFR 1.75(a) for failing to particularly point out and distinctly claim the subject matter which the applicant regards as his invention or discovery.
Claim 3 recites “one or more first-in-first-out connections, where the one or more FIFIO connections”. There is insufficient antecedent basis for “FIFIO”. Examiner is interpreting as “FIFO”. Claims 10 and 17 are objected to for the same reason.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6, 7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “exchanging data via one or more connections between each one of the plurality of EEs”. Thus the claim covers one connection between a plurality of EEs and plurality of connections between 2 EEs. As per the specification, paragraph 60 and Fig. 4, there is a single connection between 2 PEs and different connections between different PEs. The claim is indefinite due to the inconsistency between the specification and the claims (See MPEP 2173.03). For the purposes of prior art examination, Examiner is interpreting the exchange of data via a direct connection between a pair of PEs. Claims 9 and 16 are rejected for the same reason.
Claim 3 recites “the one or more FIFIO connections carry one or more data values in parallel”. It is not clear what is parallel when one FIFO connection carries one data value, and also what is parallel with multiple FIFO connections carry one data value. For the purposes of prior art examination, Examiner is interpreting as FIFO connections carrying data values in parallel. Claims 10 and 17 are rejected for the same reason.
Claim 6 recites “a higher precision operation”. The term "higher" is a relative term which renders the claim indefinite.  The term "higher" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of prior art examination, Examiner is interpreting higher to be more than reduced precision which is less than or equal to 16 bits of operation (Paragraph 64). Claims 13 and 19 are rejected for the same reason.
Claim 7 recites “loading and storing one or more data values on a memory medium”. It is not clear what it means to load and store on a memory medium. Loading 
Claim 9 recites “the executable instructions exchange data via one or more connections”. It is not clear what it means for instructions to exchange data since instructions are mere data. For the purposes of prior art examination, Examiner is interpreting as the executable instructions when executed cause the system to exchange data via one or more connections. Claims 10-14 are rejected for the same reason and are being interpreted as the executable instructions when executed perform the respective claimed functions.
Claim 15 recites “the computer-readable program code portions comprising: an executable portion that executes, in lock step, one or more instructions…”. It is not clear what it means for an executable portion that executes, in lock step, one or more instructions between a plurality of execution units as the executable portion is just data. For the purposes of prior art examination, Examiner is interpreting as an executable portion that when executed causes execution, in lock step, of one or more instructions. Claims 16-20 are rejected for the same reason.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vantrease et al (US 2019/0236049 A1, herein Vantrease).

Regarding Claim 1, Vantrease teaches a method for implementing a reduced precision (Paragraphs 59-60, In other words, either 4 or 8 bit operation) based programmable and single instruction multiple data (SIMD) dataflow architecture in a computing environment by a processor (SIMD architecture refers to multiple components performing the same operation on multiple data operands concurrently, Paragraph 79, 88, Fig. 7 shows multiple functional units performing the same operation on different data), comprising: 
executing, in lock step, one or more instructions (Paragraph 79, 59, 74 Also Fig. 2, instruction(s) execution) between a plurality of execution units (EUs) operating in parallel (Fig. 8, Paragraph 79 first and second multipliers as execution units, alternatively, first and second adders or first and second FMAs) within each one of a plurality of execution elements (EEs) (Fig. 7 Each PE as an execution element).  

Regarding Claim 3, Vantrease teaches the method of claim 1, further including facilitating a data exchange by one or more register files shared between the plurality of EEs or using one or more first-in-first-out connections, wherein the one or more FIFIO connections carry one or more data values in parallel (Figs. 9A-C; the connections are first in first out and carry data in parallel).  

Regarding Claim 4, Vantrease teaches the method of claim 1, further including executing, in lock step, the one or more instructions by each of the plurality of EUs while operating on different data elements (Figs. 8, 9A-C, the EUs operate on different data elements), wherein each of the plurality of EUs are in lock step with each other in the same one of the plurality of EEs (Paragraphs 79, 88).  

Regarding Claim 5, Vantrease teaches the method of claim 1, further including performing a reduced precision operation by one or more of the plurality of EEs according to operands and types of the one or more instructions (Paragraph 59).  

Regarding Claim 6, Vantrease teaches the method of claim 1, further including performing a higher precision operation by one or more of the plurality of EEs according to one or more operands and types of the one or more instructions (Paragraphs 59, 60; 8 bit operation as an example of higher precision operation), wherein the one or more of the plurality of EEs performing the higher precision operation are special functional units (SFUs) (Fig. 8, Paragraph 18, The PEs are specially adapted for computing sum of element weight products).  

Regarding Claim 7, Vantrease teaches the method of claim 1, further including: 
loading and storing one or more data values on a memory medium by one or more of the plurality of EEs (Fig. 8, Paragraph 73, a first row input data is stored on the first input register and loaded from the register); 

or receiving the one or more data values by one of the plurality of EEs from an alternative one of the plurality of EEs (Fig. 8 Paragraph 73).

Claim 8 is a system claim corresponding to method claim 1. Claim 8 requires a system comprising one or more computers with executable instructions that when executed cause the system to perform the method steps. Vantrease teaches a system comprising one or more computers with executable instructions that when executed cause the system to perform the method steps (Paragraphs 53-54). Claim 8 is rejected for the same reasons as claim 1.
Claims 10-14 are system claims corresponding to method claims 3-7. Claims 10-14 are rejected for the same reasons as claims 3-7.

Claim 15 is a computer program product claim corresponding to method claim 1. Claim 15 requires a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising an executable portion that when executed performs the method steps of claim 1. Vantrease teaches a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising an executable portion that when executed performs the method steps of claim 1 (Paragraph 53-54, Fig. 6, code is stored in memory).
Claims 17-20 are computer program product claims corresponding to method claims 3, 4, 5 or 6, and claim 7. Claims 17-20 are rejected for the same reasons as claims 3, 4, 5 or 6, and claim 7. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al (Memory Partition for SIMD in Streaming Dataflow Architectures, herein Shen) and Vantrease.

Regarding Claim 1, Shen teaches a method for implementing a programmable and single instruction multiple data (SIMD) dataflow architecture in a computing environment by a processor (Page 5 right column 1st paragraph; Fig.1, Page 2 right column, Page 3 Section III A 2nd paragraph lines 8-9 ‘Each SIMD instruction…’, Page 4 right column lines 1-16), comprising: 
executing, in lock step, one or more instructions between a plurality of execution units (EUs) operating in parallel (Page 5 right column 1st paragraph, Fig. 1, Table 1, Page 4 right column lines 1-16; The ALUs/MACs performing the SIMD operation within the PE as EUs, SIMD operation requires that the operation be performed in lockstep) st paragraph; In other words, each PE has the SIMD operation).
Shen, however, does not explicitly teach a reduced precision based architecture.
Vantrease teaches operating on different sizes of data less than 16 bit (Paragraphs 25, 26).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, with the teachings of Shen and Vantrease before them, to implement a streaming dataflow processor that operates on different sizes of data less than 16 bits. This would result in a reduced precision based architecture. This modification would have been obvious based on legal precedent. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) has established that a change in size or range is not sufficient to patentably distinguish over the prior art, and that one of ordinary skill in the art would find a change in size or range to be an obvious modification of the prior art. (See MPEP 2144.04 IV A). 

Regarding Claim 2, Shen and Vantrease teach the method of claim 1, further including exchanging data via one or more connections between each one of the plurality of EEs (Shen Fig. 1), wherein each of the plurality of EEs include an instruction buffer (Shen Page 2 right column lines 8-9 ‘There are an ….’, Page 5 right column 1st paragraph) and supports an instruction-set-architecture (ISA) (Shen Page 5 right column 1st paragraph).

Regarding Claim 3, Shen and Vantrease teach the method of claim 1, further including facilitating a data exchange by one or more register files shared between the plurality of EEs or using one or more first-in-first-out connections (Shen Fig. 1, data is exchanged and the connections are FIFO). 
The combination thus far does not explicitly teach that the connections carry one or more data values in parallel. 
Vantrease teaches connections carry one or more data values in parallel (Figs. 9A-C).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, with the teachings of Shen and Vantrease before them, to implement the connections carrying one or more data values in parallel.
One of ordinary skill in the art would be motivated to do so as carrying data in parallel would result in faster transfer of data.

Regarding Claim 4, Shen and Vantrease teach the method of claim 1, further including executing, in lock step, the one or more instructions by each of the plurality of EUs while operating on different data elements (Shen Table 1 SIMD4 operation, Page 4 right column 1st paragraph) wherein each of the plurality of EUs are in lock step with each other in the same one of the plurality of EEs (In SIMD4 operation, the EUs are in lockstep in a PE).  

Regarding Claim 5, Shen and Vantrease teach the method of claim 1, further including performing a reduced precision operation by one or more of the plurality of 

Regarding Claim 6, Shen and Vantrease teach the method of claim 1, further including performing a higher precision operation by one or more of the plurality of EEs according to one or more operands and types of the one or more instructions (The combination results in operating on 8 bit data which would be higher precision than 4 bits of data, The operation is based on the operand and the type of operation), wherein the one or more of the plurality of EEs performing the higher precision operation are special functional units (SFUs) (Shen Page 2 left column 2nd paragraph; In other words, the PEs are adapted for particular scientific applications thus special for e.g. stencil in atmospheric simulation and FFT etc.).  
Regarding Claim 7, Shen and Vantrease teach the method of claim 1, further including: 
loading and storing one or more data values on a memory medium by one or more of the plurality of EEs (Shen Fig. 1, Page 2 right column lines 17-18 ‘The 32 data…’; In other words, data is stored in the operand buffer and loaded from the operand buffer); 
sending the one or more data values from one of the plurality of EEs to an alternative one of the plurality of EEs; or 
receiving the one or more data values by one of the plurality of EEs from an alternative one of the plurality of EEs (Shen Fig. 1, data values are transferred, With a 

Claim 8 is a system claim corresponding to method claim 1. Claim 8 requires a system comprising one or more computers with executable instructions that when executed cause the system to perform the method steps. Shen teaches a system comprising one or more computers with executable instructions that when executed cause the system to perform the method steps (Fig. 2). Claim 8 is rejected for the same reasons as claim 1.
Claims 9-14 are system claims corresponding to method claims 2-7. Claims 9-14 are rejected for the same reasons as claims 2-7.
Claim 15 is a computer program product claim corresponding to method claim 1. Claim 15 requires a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising an executable portion that when executed performs the method steps of claim 1. Shen teaches a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising an executable portion that when executed performs the method steps of claim 1 (Fig. 2, code is stored in memory).
Claims 16-20 are computer program product claims corresponding to method claims 2-4, 5 or 6, and claim 7. Claims 16-20 are rejected for the same reasons as claims 2-4, 5 or 6, and claim 7. 

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shen and Vantrease as applied to claims 1, 8 and 15 above, and further in view of Chen et al (Graph Minor Approach for Application Mapping on CGRAs, herein Chen).

Regarding Claim 3, Shen and Vantrease teach the method of claim 1. 
The combination however does not explicitly teach facilitating a data exchange by one or more register files shared between the plurality of EEs.
Chen teaches a data exchange by one or more register files shared between a plurality of elements (Fig. 8).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, with the teachings of Shen, Vantrease and Chen before them, to implement data exchange by using one or more register files shared between a plurality of elements.
One of ordinary skill in the art would be motivated to do so as it would allow for multiple elements to have access to the same multiple data values at one place. 

Claims 10 and 17 are rejected for the same reason.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu (Architectural synthesis of Multi-SIMD dataflow accelerators for FPGA) discloses heterogeneous multi-SIMD for FPGA where the width of each PE is customizable at design time. 
Wang et al (Streaming elements for FPGA signal and image processing accelerators) discloses processing element accelerators where a PE is a SIMD element with a configuration (including SIMD lanes) independent of other PEs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jyoti Mehta whose telephone number is (571)270-3995.  The examiner can normally be reached on Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTI MEHTA/Primary Examiner, Art Unit 2182